Citation Nr: 0608256	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until June 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The veteran is not shown to have bilateral hearing disability 
for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have so incurred. 
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, a September 2004 letter from the agency 
of original jurisdiction (AOJ) to the appellant listed the 
evidence required to substantiate the claim and the division 
of responsibilities between the VA and the appellant in 
developing a claim.  Such letter specifically informed the 
veteran as to the need to establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  While the remaining elements of a service 
connection claim were not addressed in that communication or 
in any other correspondence, this omission is not prejudicial 
to the veteran.  Indeed, because service connection is denied 
in the instant decision, VA's failure to provide notice as to 
the degree of the disability has no adverse impact on the 
veteran.  Similarly, the failure to inform the veteran as to 
effective dates does not prejudice the veteran here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the April 2005 Statement 
of the Case included such notice by citing § 3.159(b)(1).  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the VCAA notice preceded the unfavorable 
AOJ decision satisfying the Pelegrini timing requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Moreover, the claims 
file contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  In fact, the veteran states in a 
September 2004 statement that he has no further medical 
evidence to submit for the Board's consideration.  

The Board has also perused the medical records for references 
to additional treatment reports not of record.  In June 2004, 
Dr. CAF, Au.D., performed audiogram gram on the veteran and 
documented the results in a letter sent to VA.  In response 
to this letter, the VA sent a letter in March 2005 to Dr. CAF 
requesting that he supply VA with information regarding the 
medical records he reviewed prior to providing his opinion.  
The Board notes that VA sent a September 2004 letter to Dr. 
CAF, Au.D., requesting that he identify the evidence upon 
which his opinion was based.  As indicated in the April 2005 
Statement of the Case, Dr. CAF failed to respond to the VA's 
request.  Given Dr. CAF's failure to respond to the previous 
VA letter, it appears further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Further, the absence of Dr. F's response does not prejudice 
the veteran here, because the basis for the denial in the 
present case is the lack of currently diagnosed bilateral 
hearing loss for VA purposes.  

The Board notes that the October 2004 VA exam is merely an 
opinion without audiometric data.  Despite lacking 
audiometric data, the VA examiner reviewed and interpreted a 
private audiometric exam that was proximate in time and of 
record.  Therefore, the Board has determined that no 
audiometric exam is needed under 38 U.S.C.A. §  5103A(d)(2), 
and that the medical evidence in the file is otherwise 
sufficient to decide the claim.

Based on the foregoing, the Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claim.  
It is not felt that additional efforts are required under the 
VCAA.  


Legal criteria and analysis

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, including 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2005).

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a) (2005), organic 
diseases of the nervous system, including sensorineural 
hearing loss, are regarded as chronic diseases.  However, in 
order for the presumption to operate, such disease must 
become manifest or aggravated to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3) (2005).  As the evidence of 
record fails to establish any clinical manifestations of 
bilateral hearing loss within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Service Connection

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
when impaired hearing will be considered a "disability" for 
the purposes of applying the laws administered by VA.  That 
Code section states that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

A June 2004 audiology consult with Dr. CAF revealed that the 
veteran has a mild high frequency sensorineural bilateral 
hearing loss.  The private consult showed that some hearing 
loss is present, but it does not meet the standard of § 3.385 
as noted in the VA exam.  Even though Dr. CAF did not provide 
exact pure tone scores in his June 2004 letter, he stated the 
veteran's pure tone averages for each ear.  The averages at 
1000, 2000, 3000 and 4000 HZ for the right and left ears were 
27.50 dBHL and 23.75 dBHL respectively.  Additionally, the 
veteran scored 96% bilaterally on Maryland CNC test performed 
by Dr. CAF.

In October 2004, the veteran underwent a VA audiology 
examination.  The VA examiner had the C-file available for 
review.  The VA examiner noted the veteran's audiological 
evaluation completed at induction and separation from service 
found normal hearing bilaterally.  Also, the VA examiner 
reviewed and interpreted  Dr. CAF's audiological examination 
from June 2004 and found the veteran's hearing within normal 
limits for rating purposes.  It is noted that Dr. CAF did not 
provide a full interpretation of the audiometric results.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may not interpret graphical 
representations of audiometric data).  In this case, because 
the VA examiner offered his competent interpretation of such 
testing, the Board may properly consider such evidence.

Thus, the record lacks evidence showing that the veteran 
suffers a current hearing loss disability for VA purposes.  
As such, an award of service connection is not justified.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In conclusion, the evidence fails to establish bilateral 
hearing loss disability as defined under 38 C.F.R. § 3.385.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

ORDER

Service connection for bilateral hearing loss disability is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


